Exhibit 10.1

Execution Version

AMENDMENT NO. 5 TO CREDIT AGREEMENT

AMENDMENT NO. 5 TO CREDIT AGREEMENT, dated as of December 21, 2012 (this
“Amendment”), among AVAYA INC., a Delaware corporation (the “Borrower”),
CITIBANK, N.A., as Administrative Agent (in such capacity, the “Administrative
Agent”), and the Lenders (as defined below) party hereto.

PRELIMINARY STATEMENTS

A. The Borrower, Avaya Holdings Corp. (formerly known as Sierra Holdings Corp.),
a Delaware corporation, the Administrative Agent and each lender from time to
time party thereto (the “Lenders”) have entered into a Credit Agreement, dated
as of October 26, 2007, as amended as of December 18, 2009 by Amendment No. 1,
as amended and restated as of February 11, 2011 pursuant to the Amendment
Agreement, as amended as of August 8, 2011 by Amendment No. 3 and as amended and
restated as of October 29, 2012 pursuant to Amendment No. 4 (as amended, amended
and restated, supplemented or otherwise modified from time to time prior to the
date hereof, the “Restated Credit Agreement”).

B. The Borrower has requested that the Required Lenders and the Required
Facility Lenders for each of the Term B-1 Loans, the Term B-3 Loans and the Term
B-4 Loans consent to amend Sections 2.05(b)(v), 2.15 and 2.16 of the Restated
Credit Agreement to permit the Borrower to prepay any Class or Classes of Term
Loans at its election with the Net Cash Proceeds of any Credit Agreement
Refinancing Indebtedness incurred or issued on the Third Restatement Effective
Date (as defined below).

C. Pursuant to Section 2.16 of the Restated Credit Agreement and subject to the
terms of this Amendment, the Borrower desires to obtain Extended Term Loans (the
“Term B-5 Loans”) in respect of (a) all of the Term B-1 Loans outstanding under
the Restated Credit Agreement as in effect immediately prior to the Third
Restatement Effective Date (the “Third Restatement Existing Term B-1 Loans”),
and (b) all of the Term B-4 Loans outstanding under the Restated Credit
Agreement as in effect immediately prior to the Third Restatement Effective Date
(the “Third Restatement Existing Term B-4 Loans”), and has requested that
(i) each Term B-1 Lender extend the maturity of and reclassify, effective, at
such Term B-1 Lender’s election, either (x) prior to the Term B-5 Payment (as
defined below) (the “Pre-Payment Term B-1 Extension”) or (y) immediately after
the Term B-5 Payment (the “Post-Payment Term B-1 Extension”; each of the
Pre-Payment Term B-1 Extension and the Post-Payment Term B-1 Extension are
referred to herein as, individually, a “Term B-1 Extension” and, collectively,
the “Term B-1 Extensions”), all or a portion of its Third Restatement Existing
Term B-1 Loans as Term B-5 Loans, and (ii) each Term B-4 Lender extend the
maturity of and reclassify, effective immediately after the Term B-5 Payment,
all or a portion of its Third Restatement Existing Term B-4 Loans as Term B-5
Loans (the “Term B-4 Extension”).

D. The Borrower intends to issue Credit Agreement Refinancing Indebtedness on
the Third Restatement Effective Date, and after the Pre-Payment Term B-1
Extension but prior to the Post-Payment Term B-1 Extension and the Term B-4
Extension, to apply the Net Cash Proceeds of such Credit Agreement Refinancing
Indebtedness to prepay 50% of the aggregate principal amount of the Term B-5
Loans outstanding immediately prior to the effectiveness of the Post-Payment
Term B-1 Extension and the Term B-4 Extension.

E. (i) Each Term B-1 Lender identified on the signature pages to the addendum
attached as Annex 1 hereto (the “Lender Addendum”) as an “Extending Term B-1/B-5
Lender” has agreed to extend the maturity of all or a portion of such Term B-1
Lender’s Third Restatement Existing Term B-1 Loans as Term B-5 Loans either in
the Pre-Payment Term B-1 Extension or the Post-Payment



--------------------------------------------------------------------------------

Term B-1 Extension (as indicated on such Extending Term B-1/B-5 Lender’s
signature page attached hereto), and (ii) each Term B-4 Lender identified on the
signature pages to the Lender Addendum as an “Extending Term B-4/B-5 Lender” has
agreed to extend the maturity of all or a portion of such Term B-4 Lender’s
Third Restatement Existing Term B-4 Loans as Term B-5 Loans, in each case, in
the aggregate principal amount set forth below such Extending Term Lender’s
signature on its signature page attached hereto (such amount, the “Term B-5 Loan
Amount”) and in accordance with the terms and subject to the conditions set
forth herein.

F. Section 2.16 of the Restated Credit Agreement provides that the Borrower, the
Administrative Agent and the Extending Term Lenders may enter into an Extension
Amendment to provide for the extension of the Third Restatement Existing Term
B-1 Loans and the Third Restatement Existing Term B-4 Loans contemplated by this
Amendment.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the sufficiency and receipt of all of which is hereby
acknowledged, the parties hereto hereby agree as follows:

SECTION 1. Definitions. Capitalized terms used herein and not otherwise defined
in this Amendment have the same meanings as specified in the Third Amended and
Restated Credit Agreement (as defined below).

SECTION 2. Amendment and Restatement.

(a) Effective as of the Third Restatement Effective Date, (i) the Restated
Credit Agreement is hereby amended and restated in the form of Annex 2 hereto
(the Restated Credit Agreement, as so amended and restated by this Section 2,
being referred to as the “Third Amended and Restated Credit Agreement”);
provided, that from and as of the Amendment Effective Date until immediately
prior to the Third Restatement Effective Date, “Third Amended and Restated
Credit Agreement” as used herein shall mean the Restated Credit Agreement as
amended by the modifications in the Third Amended and Restated Credit Agreement
relating solely to the amendment to Sections 2.05(b)(v), 2.15 and 2.16 of the
Restated Credit Agreement (i.e., without giving effect to the modifications
therein relating solely to the Term B-1 Extensions and Term B-4 Extension (such
modifications, additions and amendments, the “Extension Amendments”)); and
(ii)(A) Exhibit C-7 attached to Annex 4 hereto constitutes a new Exhibit to the
Third Amended and Restated Credit Agreement and (B) Exhibit A and Exhibit E
attached to Annex 4 hereto hereby replace in their entirety the corresponding
Exhibits attached to the Restated Credit Agreement as in effect immediately
prior to the Third Restatement Effective Date. The rights and obligations of the
parties to the Restated Credit Agreement with respect to the period (A) prior to
the Amendment Effective Date shall not be affected by such amendment and
restatement and (B) after the Amendment Effective Date but prior to the Third
Restatement Effective Date shall not be affected by the Extension Amendments. In
the event that the Amendment Effective Date should occur but the Third
Restatement Effective Date does not occur, the Administrative Agent and the
Borrower will amend the Third Amended and Restated Credit Agreement (without the
consent of any Lender) such that the Extension Amendments set forth therein
shall be deleted in their entirety (and any provisions modified by the Extension
Amendments shall be as in effect under the Restated Credit Agreement immediately
prior to the Third Restatement Effective Date).

(b) For the avoidance of doubt, (a) the Extension Amendments contained in this
Amendment constitute an Extension Amendment pursuant to Section 2.16 of the
Restated Credit Agreement, and (b) each Extending Term B-1/B-5 Lender and
Extending Term B-4/B-5 Lender that has executed and delivered a counterpart to
this Amendment constitutes an Extending Term Lender with respect to the Third
Restatement Existing Term B-1 Loans or Third Restatement Existing Term B-4



--------------------------------------------------------------------------------

Loans, respectively, which such Lender has agreed to extend and reclassify as
Term B-5 Loans, in accordance with the terms of this Amendment. For the
avoidance of doubt, it is hereby acknowledged and agreed that for purposes of
clause (B) of the second proviso in Section 2.16(a) of the Restated Credit
Agreement and the Third Amended and Restated Credit Agreement, with respect to
any Term B-1 Extension and the Term B-4 Extension, the Term B-5 Payment shall
not be included in the calculation of the Weighted Average Life to Maturity of
the Term B-5 Loans.

SECTION 3. Waiver. Effective as of the Amendment Effective Date, the Required
Lenders hereby waive, with respect to any Term B-1 Extension and the Term B-4
Extension, the five (5) Business Day requirement in respect of Extension
Requests as set forth in Section 2.16(c) of the Restated Credit Agreement.

SECTION 4. Conditions of Effectiveness. This Amendment and the Third Amended and
Restated Credit Agreement shall become effective as of the first date (such date
being referred to as the “Third Restatement Effective Date”) when each of the
following conditions shall have been satisfied; provided, that this Amendment
and the Third Amended and Restated Credit Agreement shall become effective
except with respect to the Extension Amendments as of the first date (such date
being referred to as the “Amendment Effective Date”), when each of the following
conditions (other than the conditions set forth in Sections 4(a)(i)(C),
4(a)(i)(D) and 4(e) below) shall have been satisfied:

(a) Execution of Documents. The Administrative Agent shall have received
(i) this Amendment, duly executed and delivered by (A) the Borrower, (B) the
Required Lenders and the Required Facility Lenders for each of the Term B-1
Loans, the Term B-3 Loans and the Term B-4 Loans, (C) each Extending Term
B-1/B-5 Lender and (D) each Extending Term B-4/B-5 Lender, and (ii) a Guarantor
Consent and Reaffirmation, in the form of Annex 3 hereto, duly executed and
delivered by each Guarantor.

(b) Consent Fee. The Administrative Agent shall have received from the Borrower
a consent fee payable in Dollars for the account of each Lender (other than a
Defaulting Lender) that has unconditionally and irrevocably returned an executed
signature page to this Amendment to the Administrative Agent at or prior to 5:00
p.m., New York City time on December 17, 2012 (the “Consent Deadline” and each
such Lender, a “Consenting Lender”) equal to 0.15% of the sum of (x) the
aggregate principal amount of Term Loans, if any, held by such Consenting Lender
as of the Consent Deadline with respect to which a consent was delivered
pursuant to this Amendment and (y) the aggregate amount of the Revolving Credit
Commitment, if any, of such Consenting Lender as of the Consent Deadline with
respect to which a consent was delivered pursuant to this Amendment.

(c) Legal Opinion. The Administrative Agent shall have received a satisfactory
legal opinion of counsel to the Borrower addressed to it and the Lenders.

(d) Certificate of Responsible Officer. The Administrative Agent shall have
received a certificate of a Responsible Officer of the Borrower, certifying the
conditions precedent set forth in Sections 4.02(a) and (b) of the Restated
Credit Agreement shall have been satisfied on and as of the Amendment Effective
Date and the Third Restatement Effective Date.

(e) Minimum Extension. Unless this requirement is waived by the Borrower, the
aggregate principal amount of the Term B-5 Loans outstanding following the
Pre-Payment Term B-1 Extension and after giving pro forma effect to the Term B-5
Payment, the Post-Payment Term B-1 Extension and the Term B-4 Extension shall
not be less than $500,000,000.



--------------------------------------------------------------------------------

(f) Fees. Citigroup Global Markets Inc. shall have received on the Third
Restatement Effective Date all fees separately agreed to with the Borrower.

(g) Conditions With Respect to Mortgaged Properties. The Administrative Agent
shall have received (i) a completed “Life-of-Loan” Federal Emergency Management
Agency Standard Flood Hazard Determination with respect to each Mortgaged
Property and (ii) with respect to any such Mortgaged Property that is located in
a special flood hazard area, a notice about special flood hazard area status and
flood disaster assistance duly executed by the applicable Loan Party relating
thereto and evidence of any flood insurance required to be maintained under
Section 6.07 of the Third Amended and Restated Credit Agreement.

(h) Confirmation of No Change in Legal Name, etc. The Administrative Agent shall
have received written confirmation from the Borrower (which may be in the form
of an e-mail) that since the delivery to the Administrative Agent of the update
to the perfection certificate on October 29, 2012 pursuant to Amendment No. 4,
no Loan Party has (i) changed its legal name, jurisdiction of organization or
chief executive office or (ii) acquired or formed any new Subsidiary. For the
avoidance of doubt, no lien searches shall be required.

SECTION 5. Representations and Warranties. The Borrower represents and warrants
as follows as of the date hereof:

(a) The execution, delivery and performance by the Borrower of this Amendment
have been duly authorized by all necessary corporate or other organizational
action. The execution, delivery and performance by the Borrower of this
Amendment will not (a) contravene the terms of any of the Borrower’s
Organization Documents, (b) result in any breach or contravention of, or the
creation of any Lien upon any of the property or assets of the Borrower or any
of the Restricted Subsidiaries (other than as permitted by Section 7.01 of the
Third Amended and Restated Credit Agreement) under (i) any Contractual
Obligation to which the Borrower is a party or affecting the Borrower or the
properties of the Borrower or any of its Restricted Subsidiaries or (ii) any
order, injunction, writ or decree of any Governmental Authority or any arbitral
award to which the Borrower or its property is subject, or (c) violate any
applicable material Law; except with respect to any breach, contravention or
violation (but not creation of Liens) referred to in clauses (b) and (c), to the
extent that such breach, contravention or violation would not reasonably be
expected to have a Material Adverse Effect.

(b) This Amendment has been duly executed and delivered by the Borrower. Each of
this Amendment, the Third Amended and Restated Credit Agreement and each other
Loan Document to which the Borrower is a party, after giving effect to the
amendments pursuant to this Amendment, constitutes a legal, valid and binding
obligation of the Borrower, enforceable against the Borrower in accordance with
its terms, except as such enforceability may be limited by Debtor Relief Laws
and by general principles of equity and principles of good faith and fair
dealing.

(c) Upon the effectiveness of this Amendment, no Default or Event of Default
shall exist.

(d) Upon the effectiveness of this Amendment and after giving effect to the
transactions contemplated by this Amendment, the Borrower and its Restricted
Subsidiaries, on a consolidated basis, are Solvent.

(e) Each of the representations and warranties of the Borrower and each other
Loan Party contained in Article V of the Third Amended and Restated Credit
Agreement or any other Loan Document, is true and correct in all material
respects on and as of the date hereof; provided that, to the



--------------------------------------------------------------------------------

extent that such representations and warranties specifically refer to an earlier
date, they are true and correct in all material respects as of such earlier
date; provided, further, that any representation and warranty that is qualified
as to “materiality,” “Material Adverse Effect” or similar language is true and
correct (after giving effect to any qualification therein) in all respects on
such respective dates.

SECTION 6. Post-Effectiveness Obligations.

(a) On the Third Restatement Effective Date, after the effectiveness of this
Amendment and the Pre-Payment Term B-1 Extension (but prior to the effectiveness
of the Post-Payment Term B-1 Extension and the Term B-4 Extension), the Borrower
shall prepay 50% of the aggregate outstanding principal amount of the Term B-5
Loans with the Net Cash Proceeds of Credit Agreement Refinancing Indebtedness in
accordance with Section 2.05(b)(vii) of the Third Amended and Restated Credit
Agreement (such prepayment, the “Term B-5 Payment”).

(b) Within one hundred and twenty (120) days after the Third Restatement
Effective Date, unless waived or extended in writing by the Administrative Agent
in its sole discretion, with respect to each Mortgaged Property, the Borrower
shall deliver or shall cause the applicable Loan Party to deliver (to the extent
not otherwise delivered prior to the Third Restatement Effective Date) to the
Administrative Agent either the items listed in the following clause (i) or the
items listed in the following clause (ii):

 

  (i) written confirmation from local counsel to the Loan Parties (which may be
in the form of an e-mail) confirming that no amendment or other action is
required to such Mortgage in connection with this Amendment in order to ensure
the continued validity, perfection and priority of the Liens and security
interests granted to the Administrative Agent under such Mortgage for the
benefit of the Administrative Agent to secure the payment of the Secured
Obligations (as defined in such Mortgage), as amended by this Amendment (it
being understood that such confirmation shall be in form and substance
reasonably acceptable to the Administrative Agent), together with a title search
to the applicable real property encumbered by a Mortgage demonstrating that such
real property is free and clear of all Liens (except those Liens created or
otherwise permitted under the Third Amended and Restated Credit Agreement and
the other Loan Documents); or

 

  (ii) with respect to each Mortgage encumbering Mortgaged Property,

 

  (1) an amendment (each, a “Mortgage Amendment”) duly executed and acknowledged
by the applicable Loan Party, and in form for recording in the recording office
where such Mortgage was recorded, together with such certificates, affidavits,
questionnaires or returns as shall be required in connection with the recording
or filing thereof under applicable law, in each case in form and substance
reasonably satisfactory to the Administrative Agent;

 

  (2) an endorsement to the existing title insurance policy assuring the
Administrative Agent that the Mortgage, as amended by the Mortgage Amendment, is
a valid and enforceable first priority lien on such Mortgaged Property in favor
of the Administrative Agent (as appropriate) for the benefit of the Secured
Parties free and clear of all liens except those liens created or permitted by
the Mortgage or by the Administrative Agent, and such endorsement to title
insurance policy shall otherwise be in form and substance reasonably
satisfactory to the Administrative Agent; and

 

  (3)

an opinion of counsel to the Loan Parties, which opinion (x) shall be addressed
to the Administrative Agent and each of the Secured Parties, (y) shall cover
(i) the due



--------------------------------------------------------------------------------

  authorization, execution, delivery of such Mortgage Amendment and (ii) the
enforceability of the respective Mortgage as amended by the Mortgage Amendment,
and (x) shall otherwise be in form and substance reasonably satisfactory to the
Administrative Agent.

SECTION 7. Reference to and Effect on the Credit Agreement and the Loan
Documents.

(a) Except as expressly set forth herein, this Amendment (i) shall not by
implication or otherwise limit, impair, constitute a waiver of, or otherwise
affect the rights and remedies of the Lenders, the Administrative Agent or the
Borrower under the Restated Credit Agreement or any other Loan Document, and
(ii) shall not alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in the Restated
Credit Agreement or any other Loan Document, all of which are ratified and
affirmed in all respects and shall continue in full force and effect. Without
limiting the generality of the foregoing, the Collateral Documents and all of
the Collateral described therein do and shall continue to secure the payment of
all Obligations of the Loan Parties under the Loan Documents, in each case, as
amended by this Amendment.

(b) On and after the effectiveness of this Amendment, this Amendment shall for
all purposes constitute a Loan Document.

SECTION 8. Costs and Expenses. The Borrower agrees to pay or reimburse the
Administrative Agent pursuant to Section 10.04 of the Restated Credit Agreement.

SECTION 9. Notes. The Borrower agrees that each Lender executing this Amendment
as an Extending Term B-1/B-5 Lender or Extending Term B-4/B-5 Lender may request
through the Administrative Agent, and shall receive, one or more Term B-5 Notes,
as applicable, payable to the order of such Extending Term Lender duly executed
by the Borrower in substantially the form of Exhibit C-7 attached hereto,
evidencing such Term Lender’s Term B-5 Loans; provided that such Extending Term
Lender shall have returned to the Borrower any Term B-1 Note or any Term B-4
Note, as applicable, held by it in respect of its extended Third Restatement
Existing Term B-1 Loans or extended Third Restatement Existing Term B-4 Loans,
respectively, for cancellation; provided, further, that if any such Term B-1
Note or Term B-4 Note, as applicable, is not so surrendered, then from and after
the Third Restatement Effective Date such Note shall be deemed to evidence the
Term B-5 Loans into which the Third Restatement Existing Term B-1 Loans or Third
Restatement Existing Term B-4 Loans, as applicable, theretofore evidenced by
such Note have been reclassified.

SECTION 10. Execution in Counterparts. This Amendment may be executed in one or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery by facsimile or
electronic transmission of an executed counterpart of a signature page to this
Amendment shall be effective as delivery of an original executed counterpart of
this Amendment.

SECTION 11. Notices. All communications and notices hereunder shall be given as
provided in the Third Amended and Restated Credit Agreement.

SECTION 12. Severability. If any provision of this Amendment is held to be
illegal, invalid or unenforceable, the legality, validity and enforceability of
the remaining provisions of this Amendment and the other Loan Documents shall
not be affected or impaired thereby. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.



--------------------------------------------------------------------------------

SECTION 13. Successors. The terms of this Amendment shall be binding upon, and
shall inure for the benefit of, the parties hereto and their respective
successors and assigns.

SECTION 14. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the law of the State of New York.

[The remainder of this page is intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

AVAYA INC.

By:

  /s/ Matthew Booher   Name: Matthew Booher   Title: Vice President and
Treasurer

 

[Amendment No. 5 to Credit Agreement]



--------------------------------------------------------------------------------

CITIBANK, N.A.,

as Administrative Agent

By:

  /s/ David Leland   Name: David Leland   Title: Vice President

 

[Amendment No. 5 to Credit Agreement]



--------------------------------------------------------------------------------

Annex 1 to

Amendment No. 5 to Credit Agreement

Lender Addendum

By executing a signature page hereto:

(i) as an Extending Term B-1/B-5 Lender, the undersigned institution
unconditionally and irrevocably agrees (A) whether or not any Term B-1 Extension
occurs and with respect to all outstanding Term Loans and Revolving Credit
Commitments held by such Extending Term B-1/B-5 Lender as of the Consent
Deadline, to the terms of this Amendment and the Third Amended and Restated
Credit Agreement, and (B) on the terms and subject to the conditions set forth
in this Amendment, to extend the maturity of, and reclassify as Term B-5 Loans,
all or a portion of such Term B-1 Lender’s Third Restatement Existing Term B-1
Loans in the aggregate principal amount of such Extending Term B-1/B-5 Lender’s
Term B-5 Loan Amount; and/or

(ii) as an Extending Term B-4/B-5 Lender, the undersigned institution
unconditionally and irrevocably agrees (A) whether or not the Term B-4 Extension
occurs and with respect to all outstanding Term Loans and Revolving Credit
Commitments held by such Extending Term B-4/B-5 Lender as of the Consent
Deadline, to the terms of this Amendment and the Third Amended and Restated
Credit Agreement, and (B) on the terms and subject to the conditions set forth
in this Amendment, to extend the maturity of, and reclassify as Term B-5 Loans,
all or a portion of such Term B-4 Lender’s Third Restatement Existing Term B-4
Loans in the aggregate principal amount of such Extending Term B-4/B-5 Lender’s
Term B-5 Loan Amount; or

(iii) as a Consenting Term Lender that is not an Extending Term Lender, with
respect to all outstanding Term Loans and Revolving Credit Commitments held by
such Consenting Term Lender as of the Consent Deadline, and/or a Consenting
Revolving Credit Lender that is not an Extending Term Lender, with respect to
all outstanding Revolving Credit Commitments of such Consenting Revolving Credit
Lender as of the Consent Deadline, as the case may be, the undersigned
institution unconditionally and irrevocably agrees to the terms of the Amendment
and the Third Amended and Restated Credit Agreement.

[Signature pages follow]



--------------------------------------------------------------------------------

Name of Lender:  

 

   

 

        Executing as an “Extending Term B-1/B-5 Lender”:        Executing as an
“Extending Term B-4/B-5 Lender”:     by   

 

      

    by

 

 

 

     Name:             Name:          Title:             Title:           For
any Institution requiring a second signature line:        For any Institution
requiring a second signature line:     by   

 

      

    by

 

 

 

     Name:             Name:          Title:             Title:          
Extension of All Outstanding Term B-1 Loans        Extension of All Outstanding
Term B-4 Loans If electing to extend all outstanding Term B-1 Loans, please
check the following box: ¨        If electing to extend all outstanding Term B-4
Loans, please check the following box: ¨       Extension of a Portion of
Outstanding Term B-4 Loans        Extension of a Portion of Outstanding Term B-1
Loans

If electing to extend only a portion of outstanding Term B-1 Loans, please fill
in the following information:

 

      

If electing to extend only a portion of outstanding Term B-4 Loans, please fill
in the following information:

 

Existing Amount    Term B-5 Loan Amount        Existing Amount  
Term B-5 Loan Amount $                $                    $              
$                   Such Extending Term B-1/B-5 Lender elects to have its
extension become effective in the              Pre-Payment Term B-1 Extension ¨
             Post-Payment Term B-1 Extension ¨                                  
  Executing as a “Consenting Term Lender”:        Executing as a “Consenting
Revolving Credit Lender”:

    by

 

  

 

      

    by

 

 

 

     Name:             Name:          Title:             Title:           For
any Institution requiring a second signature line:        For any Institution
requiring a second signature line:

    by

 

  

 

      

    by

 

 

 

     Name:             Name:          Title:                     Title:    



--------------------------------------------------------------------------------

Annex 2 to

Amendment No. 5 to Credit Agreement

Third Amended and Restated Credit Agreement

[See attached]



--------------------------------------------------------------------------------

Annex 3 to

Amendment No. 5 to Credit Agreement

GUARANTOR CONSENT AND REAFFIRMATION

December 21, 2012

Reference is made to (i) Amendment No. 5 to Credit Agreement, dated as of the
date hereof, attached as Exhibit A hereto (the “Amendment”), among Avaya, Inc.
(the “Borrower”), Citibank, N.A., as Administrative Agent, and each Lender party
thereto and (ii) the Credit Agreement, dated as of October 26, 2007, as amended
as of December 18, 2009 by Amendment No. 1, as amended and restated as of
February 11, 2011 pursuant to the Amendment Agreement, as amended as of
August 8, 2011 by Amendment No. 3 and as amended and restated as of October 29,
2012 pursuant to Amendment No. 4 (as amended, amended and restated, supplemented
or otherwise modified prior to the date hereof, the “Restated Credit
Agreement”), among the Borrower, Avaya Holdings Corp. (formerly known as Sierra
Holdings Corp.), Citibank, N.A., as Administrative Agent, Swing Line Lender and
L/C Issuer, and each Lender from time to time party thereto. Capitalized terms
used but not otherwise defined in this Guarantor Consent and Reaffirmation (this
“Consent”) are used with the meanings attributed thereto in the Amendment.

Each Guarantor hereby consents to the execution, delivery and performance of the
Amendment and agrees that each reference to the Credit Agreement in the Loan
Documents shall, on and after the Amendment Effective Date and the Third
Restatement Effective Date, as applicable, be deemed to be a reference to the
Third Amended and Restated Credit Agreement in effect in accordance with the
terms of the Amendment.

Each Guarantor hereby acknowledges and agrees that, after giving effect to the
Amendment, all of its respective obligations and liabilities under the Loan
Documents to which it is a party, as such obligations and liabilities have been
amended by the Amendment, are reaffirmed, and remain in full force and effect.

After giving effect to the Amendment, each Guarantor reaffirms each Lien granted
by it to the Administrative Agent for the benefit of the Secured Parties under
each of the Loan Documents to which it is a party, which Liens shall continue in
full force and effect during the term of the Third Amended and Restated Credit
Agreement, and shall continue to secure the Obligations (after giving effect to
the Amendment), in each case, on and subject to the terms and conditions set
forth in the Third Amended and Restated Credit Agreement and the other Loan
Documents.

Nothing in this Consent shall create or otherwise give rise to any right to
consent on the part of the Guarantors to the extent not required by the express
terms of the Loan Documents.

This Consent is a Loan Document and shall be governed by, and construed in
accordance with, the law of the state of New York.

[The remainder of this page is intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Consent as of the
date first set forth above.

 

  

AVAYA HOLDINGS CORP.

AC TECHNOLOGIES, INC.

AVAYA CALA INC.

AVAYA EMEA LTD.

AVAYA FEDERAL SOLUTIONS, INC.

AVAYA GOVERNMENT SOLUTIONS INC.

AVAYA INTEGRATED CABINET SOLUTIONS INC.

AVAYA MANAGEMENT SERVICES INC.

AVAYA WORLD SERVICES INC.

INTEGRATED INFORMATION TECHNOLOGY CORPORATION

SIERRA ASIA PACIFIC INC.

TECHNOLOGY CORPORATION OF AMERICA, INC.

UBIQUITY SOFTWARE CORPORATION

VPNET TECHNOLOGIES, INC.

AVAYA HOLDINGS LLC

AVAYA HOLDINGS TWO, LLC

OCTEL COMMUNICATIONS LLC

RADVISION, INC.

AVAYALIVE INC.

   By:   

 

   Name:       Title:   

 

[Guarantor Consent and Reaffirmation – Amendment No. 5 to Credit Agreement]



--------------------------------------------------------------------------------

Exhibit A to

Guarantor Consent and Reaffirmation

Amendment No. 5 to Credit Agreement

[See attached]



--------------------------------------------------------------------------------

Annex 4 to

Amendment No. 5 to Credit Agreement

Updated Exhibits to Third Amended and Restated Credit Agreement

[See attached]



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF

COMMITTED LOAN NOTICE

 

To: Citibank, N.A., as Administrative Agent

     Citigroup Global Loans

     2 Penns Way, Suite 100

     New Castle, DE 19720

 

     Attention: [                                             ]

[Date]

Ladies and Gentlemen:

Reference is made to the Credit Agreement dated as of October 26, 2007 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Avaya Inc. (the “Borrower”), Avaya
Holdings Corp. (f/k/a Sierra Holdings Corp.), Citibank, N.A., as administrative
agent (in such capacity, the “Administrative Agent”), Swing Line Lender and L/C
Issuer, and each lender from time to time party thereto. Capitalized terms used
herein and not otherwise defined herein shall have the meanings assigned to such
terms in the Credit Agreement.

The Borrower hereby gives you notice, irrevocably, pursuant to Section 2.02(a)
of the Credit Agreement that it hereby requests (select one):

 

  ¨ A Borrowing of new Loans

 

  ¨ A conversion of Loans

 

  ¨ A continuation of Loans

to be made on the terms set forth below:

 

(A)

   Class of Borrowing1   

                                          

(B)

   Date of Borrowing, conversion or continuation (which is a Business Day)   

(C)

   Principal amount2   

                                          

(D)

   Type of Loan3   

                                          

(E)

   Interest Period4   

                                          

(F)

   Currency of Loan   

                                          

 

1  Term B-1, Term B-3, Term B-4, Term B-5, Dollar Revolving Credit, Alternative
Currency Revolving Credit or Swing Line.

2  Eurocurrency Rate Loans shall be in minimum of $1,000,000 (and any amount in
excess of $1,000,000 shall be an integral multiple of $500,000). Base Rate Loans
shall be in minimum of $500,000 (and any amount in excess of $500,000 shall be
an integral multiple of $100,000).

3  Specify Eurocurrency or Base Rate. Alternative Currency Revolving Loans and
Euro Term Loans must be Eurocurrency.

4  Applicable for Eurocurrency Borrowings/Loans only.



--------------------------------------------------------------------------------

[The Borrower hereby represents and warrants that the conditions to lending
specified in Section[s] 4.02(a) [and (b)]5 of the Credit Agreement will be
satisfied as of the date of Borrowing set forth above.]6

[The above request has been made to the Administrative Agent by telephone at
(212) [            ]].

 

5  Inapplicable for the initial Credit Extensions on the Closing Date.

6  Applicable for Borrowings of new Loans only.

 

-2-



--------------------------------------------------------------------------------

AVAYA INC.

By:

 

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT C-7

LENDER: [—]

PRINCIPAL AMOUNT: $[—]

FORM OF

TERM B-5 NOTE

New York, New York

[Date]

FOR VALUE RECEIVED, the undersigned, AVAYA INC., a Delaware corporation (the
“Borrower”), hereby promises to pay to the Lender set forth above (the “Lender”)
or its registered assigns, in lawful money of the United States of America in
immediately available funds at the Administrative Agent’s Office (such term, and
each other capitalized term used but not defined herein, having the meaning
assigned to it in the Credit Agreement dated as of October 26, 2007 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the Borrower, Avaya Holdings Corp. (f/k/a
Sierra Holdings Corp.), Citibank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”), Swing Line Lender and L/C Issuer, and
each lender from time to time party thereto) (i) on the dates set forth in the
Credit Agreement, the principal amounts set forth in the Credit Agreement with
respect to Term B-5 Loans made by the Lender to the Borrower pursuant to
Section 2.01(a)(iii)(C) of the Credit Agreement and (ii) on each Interest
Payment Date, interest at the rate or rates per annum as provided in the Credit
Agreement on the unpaid principal amount of all Term B-5 Loans made by the
Lender to the Borrower pursuant to the Credit Agreement.

The Borrower promises to pay interest, on demand, on any overdue principal and,
to the extent permitted by law, overdue interest from their due dates at the
rate or rates provided in the Credit Agreement.

The Borrower hereby waives diligence, presentment, demand, protest and notice of
any kind whatsoever. The nonexercise by the holder hereof of any of its rights
hereunder in any particular instance shall not constitute a waiver thereof in
that or any subsequent instance.

All borrowings evidenced by this note and all payments and prepayments of the
principal hereof and interest hereon and the respective dates thereof shall be
endorsed by the holder hereof on the schedule attached hereto and made a part
hereof or on a continuation thereof which shall be attached hereto and made a
part hereof, or otherwise recorded by such holder in its internal records;
provided, however, that the failure of the holder hereof to make such a notation
or any error in such notation shall not affect the obligations of the Borrower
under this note.

This note is one of the Term B-5 Notes referred to in the Credit Agreement that,
among other things, contains provisions for the acceleration of the maturity
hereof upon the happening of certain events, for optional and mandatory
prepayment of the principal hereof prior to the maturity hereof and for the
amendment or waiver of certain provisions of the Credit Agreement, all upon the
terms and conditions therein specified. This note is secured and guaranteed as
provided in the Credit Agreement and the Collateral Documents. Reference is
hereby made to the Credit Agreement and the Collateral Documents for a
description of the properties and assets in which a security interest has been
granted, the nature and extent of the security and guarantees, the terms and
conditions upon which the security interest and each guarantee was granted and
the rights of the holder of this note in respect thereof.



--------------------------------------------------------------------------------

THIS NOTE MAY NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS OF THE
CREDIT AGREEMENT. TRANSFERS OF THIS NOTE MUST BE RECORDED IN THE REGISTER
MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE TERMS OF THE CREDIT
AGREEMENT.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

-2-



--------------------------------------------------------------------------------

AVAYA INC.

By:

 

 

  Name:   Title:

 

-3-



--------------------------------------------------------------------------------

LOANS AND PAYMENTS

 

Date

   Amount of Loan    Maturity Date    Payments of
Principal/Interest    Principal
Balance of Note    Name of
Person
Making the
Notation                                                            

 

-4-



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [the]
[each]1 Assignor (as defined below) and [the] [each]2 Assignee (as defined
below) pursuant to Section 10.07 of the Credit Agreement dated as of October 26,
2007 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Avaya Inc., a
Delaware corporation (the “Borrower”), Avaya Holdings Corp. (f/k/a Sierra
Holdings Corp.), Citibank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”), Swing Line Lender and L/C Issuer, and each lender from
time to time party thereto, receipt of a copy of which is hereby acknowledged by
[the] [each] Assignee. [It is understood and agreed that the rights and
obligations of [the Assignors] [the Assignees]3 hereunder are several and not
joint.]4 Capitalized terms used in this Assignment and Assumption and not
otherwise defined herein have the meanings specified in the Credit Agreement.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

For an agreed consideration, [the] [each] Assignor hereby irrevocably sells and
assigns to [the Assignee] [the respective Assignees], and [the] [each] Assignee
hereby irrevocably purchases and assumes from [the Assignor] [the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (i) all of [the Assignor’s] [the
respective Assignors’] rights and obligations in [its capacity as a Lender]
[their respective capacities as Lenders] under the Credit Agreement, any other
Loan Documents and any other documents or instruments delivered pursuant to any
of the foregoing to the extent related to the amount and percentage interest
identified below of all of such outstanding rights and obligations of [the
Assignor] [the respective Assignors] under the facility identified below
(including participations in any Letters of Credit or Swing Line Loans included
in such facility) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of [the
Assignor (in its capacity as a Lender)] [the respective Assignors (in their
respective capacities as Lenders)] against any Person, whether known or unknown,
arising under or in connection with the Credit Agreement, any other Loan
Document or any other documents or instruments delivered pursuant to any of the
foregoing or the transactions governed thereby or in any way based on or related
to any of the foregoing, including, but not limited to, contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned by [the] [any]
Assignor to [the] [any] Assignee pursuant to clause (i) above (the rights and

 

1  For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

3  Select as appropriate.

4 

Include bracketed language if there are either multiple Assignors or multiple
Assignees.



--------------------------------------------------------------------------------

obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as [[the] [an] “Assigned Interest”). Such sale
and assignment is without recourse to [the] [any] Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by [the] [any] Assignor.

 

  1. Assignor[s] (the “Assignor[s]”):             

 

  2. Assignee[s] (the “Assignee[s]”):             

 

       Assignee is an Affiliate of: [Name of Lender]

 

       Assignee is an Approved Fund of: [Name of Lender]

 

  3. Borrower: Avaya Inc.

 

  4. Administrative Agent: Citibank, N.A.

 

  5. Assigned Interest:

 

Facility

   Aggregate Amount of
Commitment/Loans
of all Lenders      Amount of
Commitment/Loans
Assigned      Percentage Assigned
of Commitment/
Loans5  

Dollar Revolving Credit Facility

   $                    $                                   % 

Alternative Currency Revolving Credit Facility

   $                    $                                   % 

Term B-1 Loans

   $                    $                                   % 

Term B-3 Loans

   $                    $                                   % 

Term B-4 Loans

   $                    $                                   % 

Term B-5 Loans

   $                    $                                   % 

Effective Date:

 

5  Set forth, to at least 8 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

-2-



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

[NAME OF ASSIGNOR], as Assignor,

By:

 

 

  Name:   Title: [NAME OF ASSIGNEE], as Assignee,

By:

 

 

  Name:   Title:

 

-3-



--------------------------------------------------------------------------------

[Consented to and]6 Accepted:

CITIBANK, N.A.,

as Administrative Agent,

 

By:

 

 

  Name:   Title:

[Consented to]7: [            ],

as a Principal L/C Issuer,

 

By:

 

 

  Name:   Title:

[Consented to]8:

CITIBANK, N.A.,

as Swing Line Lender,

 

By:

 

 

  Name:   Title:

 

6 

No consent of the Administrative Agent shall be required for an assignment of
all or any portion of a Term Loan to another Lender, an Affiliate of a Lender or
an Approved Fund.

7 

No consent of the Principal L/C Issuers shall be required for any assignment of
a Term Loan or any assignment to an Agent or an Affiliate of an Agent.

8 

Only required for any assignment of any of the Dollar Revolving Credit Facility.

 

-4-



--------------------------------------------------------------------------------

AVAYA INC.9

 

By:

 

 

  Name:   Title:

 

9 

No consent of the Borrower shall be required for an assignment to a Lender, an
Affiliate of a Lender, an Approved Fund or, if an Event of Default under
Section 8.01(a) or, solely with respect to the Borrower, Section 8.01(f) of the
Credit Agreement has occurred and is continuing, any Assignee.

 

-5-



--------------------------------------------------------------------------------

ANNEX 1 TO

ASSIGNMENT AND ASSUMPTION

CREDIT AGREEMENT1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. [The] [Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the] [the relevant] Assigned Interest,
(ii) [the] [such] Assigned Interest is free and clear of any lien, encumbrance
or other adverse claim and (iii) it has full power and authority, and has taken
all action necessary, to execute and deliver this Assignment and Assumption and
to consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of Holdings, the Borrower, or any of their Subsidiaries or Affiliates
or any other Person obligated in respect of any Loan Document or (iv) the
performance or observance by Holdings, the Borrower, or any of their
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

1.2. Assignee. [The] [Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 10.07(b) of the
Credit Agreement (subject to such consents, if any, as may be required under
Section 10.07(b)(i) of the Credit Agreement), (iii) from and after the Effective
Date, it shall be bound by the provisions of the Credit Agreement and, to the
extent of [the] [the relevant] Assigned Interest, shall have the obligations of
a Lender thereunder, (iv) it is sophisticated with respect to decisions to
acquire assets of the type represented by [the] [such] Assigned Interest and
either it, or the Person exercising discretion in making its decision to acquire
[the] [such] Assigned Interest, is experienced in acquiring assets of such type,
(v) it has received a copy of the Credit Agreement, and has received copies of
the most recent financial statements delivered pursuant to Section 4.01(g) or
6.01 of the Credit Agreement, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the] [such]
Assigned Interest, (vi) it has, independently and without reliance on any Agent
or any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the] [such] Assigned Interest,
(vii) if it is not already a Lender under the Credit Agreement, attached to the
Assignment and Assumption is an Administrative Questionnaire, (viii) the
Administrative Agent has received a processing and recordation fee of $3,500 as
of the Effective Date and (ix) if it is a Foreign Lender, attached to the
Assignment and Assumption is any documentation required to be delivered by it
pursuant to Section 3.01 of the Credit Agreement, duly completed and executed by
the Assignee and (b) agrees that (i) it will, independently and without reliance

 

1  Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement dated as of October 26,
2007, as amended as of December 18, 2009 by Amendment No. 1 thereto, as amended
and restated as of February 11, 2011 pursuant to Amendment No. 2 thereto, as
amended as of August 8, 2011 by Amendment No. 3 thereto, as amended and restated
as of October 29, 2012 pursuant to Amendment No. 4 thereto and as amended and
restated as of December 21, 2012 pursuant to Amendment No. 5 thereto (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Avaya Inc. (the “Borrower”), Avaya
Holdings Corp. (f/k/a Sierra Holdings Corp.), Citibank, N.A., as administrative
agent (in such capacity, the “Administrative Agent”), Swing Line Lender and L/C
Issuer, and each lender from time to time party thereto.



--------------------------------------------------------------------------------

upon any Agent, [the] [any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the] [each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the] [each]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the] [each] Assignee for amounts which have accrued from and after the
Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

-2-